UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 21, 2011 Date of report (Date of earliest event reported) Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-33169 41-1967918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite 475 Minnetonka, Minnesota 55345 (Address of principal executive offices, including zip code) (952)564-3500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On January 21, 2011, we entered into a First Loan Modification Agreement with Silicon Valley Bank pursuant to which the maturity date of our existing revolving line of credit was extended from March 17, 2011 to March 15, 2012.The revolving line of credit provides us with credit up to $2.5 million at an interest rate of prime plus 1.5%.The amount of credit available to us at any given time is the lesser of (a) $2.5 million, or (b) the amount available under our borrowing base (75% of our eligible accounts receivable plus 50% of our eligible inventory) minus (1) the dollar equivalent amount of all outstanding letters of credit, (2) 10% of each outstanding foreign exchange contract, (3) any amounts used for cash management services, and (4) the outstanding principal balance of any advances.Under the First Loan Modification Agreement, we must maintain a minimum tangible net worth of at least $5.5 million.This tangible net worth minimum increases (a) quarterly by 75% of our net income for each fiscal quarter then ended and (b) by 75% of the proceeds from future issuances of equity and/or the principal amount of subordinated debt.We must comply with this tangible net worth minimum while there are outstanding credit extensions (other than our existing lease letter of credit).The foregoing description is qualified in its entirety by reference to the First Loan Modification Agreement, which is attached hereto as Exhibit 10.1 and is incorporated herein by reference. As previously disclosed, in March 2010, in connection with our entry into the loan and security agreement relating to the revolving line of credit, we granted Silicon Valley Bank (a) a general, first-priority security interest in all of our assets, equipment and inventory under the loan and security agreement, (b) a security interest in all of our intellectual property under an intellectual property security agreement, and (c) a security interest in all of the stock of Wireless Ronin Technologies (Canada), Inc., our wholly-owned subsidiary, under a stock pledge agreement.Pursuant to these existing agreements, we generally require the prior written consent of Silicon Valley Bank to, among other things, (a) dispose of assets, (b) change our business, (c) liquidate or dissolve, (d) change CEO or COO (replacements must be satisfactory to the lender), (e) enter into any transaction in which our shareholders who were not shareholders immediately prior to such transaction own more than 40% of our voting stock (subject to limited exceptions) after the transaction, (f) merge or consolidate with any other person, (g) acquire all or substantially all of the capital stock or property of another person, or (h) become liable for any indebtedness (other than permitted indebtedness).In addition, in March 2010, we issued Silicon Valley Bank a 10-year warrant to purchase up to 41,391 shares of our common stock at an exercise price of $2.90 per share, as additional consideration for the loan and security agreement.The foregoing description is qualified in its entirety by reference to the related documents, which have been previously filed with the SEC and are incorporated by reference herein. In addition, on January 21, 2011, in connection with our entry into the First Loan Modification Agreement, we entered into an Amendment to Warrant Agreement with Silicon Valley Bank pursuant to which the exercise price of the above-referenced warrant was reduced to $1.378 per share.The reduced exercise price represents the five-day average closing price per share of our common stock for the period immediately preceding our entry into the First Loan Modification Agreement.The foregoing description is qualified in its entirety by reference to the Amendment to Warrant Agreement, which is attached hereto as Exhibit 10.2 and is incorporated herein by reference. ITEM 2.03 CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT. The information set forth in response to Item 1.01 of this Form 8-K is incorporated by reference in response to this Item 2.03. ITEM 3.02
